Citation Nr: 1444554	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial compensable rating for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The Veteran's plantar fasciitis has been manifested by pain accentuated on use, characteristic calluses, marked pronation, and extreme tenderness, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5024, 5276, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in January 2010, sent prior to the August 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for bilateral plantar fasciitis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the August 2010 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral plantar fasciitis.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral plantar fasciitis was granted by the RO in August 2010, and a noncompensable rating was assigned effective July 1, 2010.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations in February 2010 and June 2012, and the results have been included in the claims file.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the August 2010 rating decision, the RO noted that the Veteran's service-connected bilateral plantar fasciitis was rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284-5024.  However, the Veteran's disability was actually evaluated under Diagnostic Code 5276, which pertains to acquired flatfeet.  The rating schedule does not include a specific rating for plantar fasciitis.  The Board will address the Veteran's disability under Diagnostic Code 5276, as it provides the most favorable criteria for evaluating the Veteran's bilateral plantar fasciitis.

Under Diagnostic Code 5276, a noncompensable evaluation is assigned for flat feet manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  When there is severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  A 50 percent rating is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.

The Veteran underwent a VA examination in February 2010.  He reported constant, localized pain in the bottom of both feet.  He reported that the pain is "burning, aching, sharp, and sticking."  He described the pain level as 5/10.  The pain is exacerbated by physical activity and is relieved by rest and Motrin.  At rest, he had no weakness, stiffness, swelling, or fatigue.  While standing or walking, he has pain, but no weakness, stiffness, swelling, or fatigue.  On physical examination, palpation of the plantar surface of both feet revealed moderate tenderness.  Alignment of the Achilles tendon was normal bilaterally.  Pes planus was present.  Bilaterally, there was no valgus and there was no forefoot/midfoot mal-alignment.  There was no deformity such as inward rotation of the superior portion of the os calci, medial tilting of the upper border of the talus, or marked pronation of the whole foot everted.  Pes cavus, Hallux valgus, and Hallux rigidus were not present.  The examiner noted that the Veteran requires arch support and the symptoms and pain are relieved by the corrective shoe wear.

November 2011 private treatment notes from Dr. S.J., the Veteran's private podiatrist, indicate that the Veteran underwent planta fascia surgery in August 2009, which did not resolve his pain along the plantar aspect of his foot.  Dr. S.J. stated that the Veteran now has excessive pronation.  

The Veteran underwent another VA examination in June 2012.  The examiner noted that the Veteran had diagnoses of pes planus and plantar fasciitis.  He had an abnormal gait, with a slight limp on the right side.  The Veteran reported that he used a cane because of his severe foot pain.  The Veteran had pain on use of both feet, which was accentuated on use.  He did not have pain on manipulation of the feet and there was no indication of swelling on use.  He had characteristic calluses on both feet.  His symptoms were not relieved by arch supports.  He had extreme tenderness of plantar surfaces of both feet and the tenderness was not improved by orthopedic shoes or appliances.  He had decreased longitudinal arch height on weight-bearing, which affected both feet.  There was no objective evidence of marked deformity and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have inward bowing of the Achilles' tendon or inward displacement or severe spasm of the Achilles tendon.  Diagnostic tests revealed minimal right plantar calcaneal enthesophyte formation, but the left calcaneus appeared smooth.  There was no evidence of degenerative or traumatic arthritis.  

The examiner determined that there was mild functional limitation.  There was no loss of use repetitive use.  The examiner stated that loss of function due to flare-ups could not be determined without resorting to mere speculation.  The examiner indicated that the Veteran's condition impacts his ability to work.  The Veteran complained of bilateral foot pain with prolonged sitting at work.  He stated that his employer was making adjustments to accommodate his condition.

The Veteran has also provided statements regarding his plantar fasciitis symptoms.  In his November 2010 notice of disagreement, the Veteran stated that he wears insoles daily; however, this does not completely alleviate his pain.  

The above evidence reflects that the symptoms of the Veteran's plantar fasciitis most nearly approximate the criteria for a 50 percent rating.  As to whether there was marked deformity, the June 2012 VA examiner found that there was no marked deformity or marked pronation.  However, the November 2011 private treatment notes by the Veteran's podiatrist indicate that the Veteran has excessive pronation.  The Board finds that such report of excessive pronation is credible and competent evidence that the Veteran has marked pronation.  The June 2012 VA examiner found that the Veteran had extreme tenderness of the plantar surfaces of both feet, which was not improved by orthopedic shoes.  Although the Veteran has not shown any evidence of marked inward displacement and severe spasm of the tendo achillis on manipulation, the Board finds that the Veteran's symptoms more nearly approximate a 50 percent rating.

The Board notes that a 50 percent rating is the maximum schedular rating under this code and no other code with regard to the feet provides a rating in excess of this amount.  See 38 C.F.R. § 4.71a, including Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected plantar fasciitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected plantar fasciitis, the only service-connected disability on appeal, with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with his plantar fasciitis is fully addressed by the rating criteria.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected plantar fasciitis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the June 2012 VA examiner noted that the Veteran's condition impacts his ability to work.  However, the Veteran stated that his employer was making adjustments to accommodate his condition.  There is no evidence that the Veteran is unemployable due to his service-connected plantar fasciitis.  Further, the Veteran has not claimed that he is unemployable due to such disability.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.




ORDER

An initial 50 percent disability rating for plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


